United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 12-4025
                      ___________________________

                          United States of America

                     lllllllllllllllllllll Plaintiff - Appellee

                                        v.

                                Keith D. Nelson

                    lllllllllllllllllllll Defendant - Appellant
                                    ____________

                   Appeal from United States District Court
              for the Western District of Missouri - Kansas City
                               ____________

                       Submitted: September 23, 2013
                          Filed: October 1, 2013
                              [Unpublished]
                              ____________

Before WOLLMAN, BEAM, and SMITH, Circuit Judges.
                          ____________

PER CURIAM.
      Keith Nelson appeals the district court's1 denial of his Motion to Correct
Judgment under Federal Rule of Criminal Procedure 36.2 In pursuit of his motion,
Nelson alleged that the judgment issued by the district court on March 12, 2002,
incorrectly listed his offense of conviction as "Kidnapping of a Minor for the Purpose
of Sexual Abuse Which Resulted in the Death of the Victim." Nelson alleged the
judgment should be corrected to read, "Kidnapping Resulting in Death Where Victim
was Transported Across State Lines," as the references to "sexual abuse" and that the
victim was a "minor" did not accurately state the crime of conviction. Applying an
abuse of discretion standard in our review of the record and the district court's order,
United States v. Howe, 538 F.3d 842, 852-53 (8th Cir. 2008), abrogated on other
grounds by United States v. Villareal-Amarillas, 562 F.3d 892 (8th Cir. 2009), we find
no error in the district court's disposition of this matter. Accordingly, we affirm the
judgment of the district court for the reasons stated by the court in its thorough and
well-reasoned order. Further discussion of the matter would have no precedential
value. See 8th Cir. R. 47(B).
                          ______________________________




      1
       The Honorable Fernando J. Gaitan, Jr., Chief Judge, United States District
Court for the Western District of Missouri.
      2
       Federal Rule of Criminal Procedure 36 provides: "After giving any notice it
considers appropriate, the court may at any time correct a clerical error in a judgment,
order, or other part of the record, or correct an error in the record arising from
oversight or omission."

                                          -2-